     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                  UNITED STATES DISTRICT COURT
                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J Sports Productions, Inc.,                       )
                                                         )
 7                    Plaintiff,      vs.                ) Case No.: 8:09-CV-00527-WDK-FMO
                                                         )
 8   PRISCILLA CISNEROS, et al,                          )
                                                         )
 9                Defendant,                             )
                                                         ) RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Priscilla Cisneros,
13
     individually and dba Calamar Restaurant aka Monchos El Pescador Restaurant; and Monchos El
14
     Pescador Restaurants, LLC, an unknown business entity dba Calmar Restaurant aka Monchos El
15
     Pescador Restaurant, entered on December 30, 2009, be and the same is hereby renewed in the
16
     amounts as set forth below:
17
             Renewal of money judgment
18
                     a. Total judgment                                 $      9,810.76
19
                     b. Costs after judgment                           $          00.00
20
                     c. Subtotal (add a and b)                         $      9,810.76
21
                     d. Credits                                        $           0.00
22
                     e. Subtotal (subtract d from c)                   $      9,810.76
23
                     f.   Interest after judgment(.41%)                $        382.81
24
                     g. Fee for filing renewal of application          $          00.00
25
                     h. Total renewed judgment (add e, f and g) $             10,193.57
26

27
             January 2, 2020
     Dated: ___________________                CLERK, by _________________________
28                                                Deputy
     KIRY K. GRAY,
                                                         - 1-
     Clerk of U.S. District Court
                                            Renewal of Consent Judgment
